UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   December 23, 2016

                                       No. 15-2264

                                United States of America

                                            v.

                                   Louis Milton Willis,
                                              Appellant

                             (D.V.I. No. 3-14-cr-00028-001)

Present: FUENTES, VANASKIE, and RESTREPO, Circuit Judges

       1. Motion by Appellee United States of America to Correct Opinion.



                                                        Respectfully,
                                                        Clerk/mlr/clw

_________________________________ORDER________________________________
The motion by the United States to correct the opinion is GRANTED. The opinion filed
on December 13, 2016 is changed as follows.

The text running from pages 10 to 11 of the original slip opinion that reads:

       anything of value of $5,000 or more; (4) the state received in excess of
       $10,000 in federal funds in any single year; and (5) he acted willfully and
       knowingly.12

is amended to read:

       anything of value of $5,000 or more; and (4) the state received in excess of
       $10,000 in federal funds in any single year.12

Footnote 12, which follows the quoted material above, is amended to delete the citation
to United States v. Foley, 851 F. Supp. 507, 509 n.1 (D. Conn. 1994). Thus, it is amended
to read:

       See 18 U.S.C. § 666; United States v. Cicco, 938 F.2d 441, 444 (3d Cir.
      1991).



                               By the Court,

                               s/ Julio M. Fuentes
                               Circuit Judge

Dated: January 4, 2017

mlr/cc:
Joseph A. DiRuzzo, III, Esq.
Jeffrey J. Molinaro, Esq.
Justin D. Weitz, Esq.